Citation Nr: 1701063	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of injuries resulting from VA treatment, to include a respiratory disability, blood clots in the lungs, urinary tract infection, and spinal cord injury with partial paralysis.

2.  Entitlement to special monthly compensation based on the need for aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1942 to January 1946.  He died in May 2012.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran died during the pendency of the appeal.  His surviving spouse has been substituted in this matter.

The appellant and her daughter testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing has been associated with the claims file.  

In August 2013, the issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a respiratory disability; as well as the issues of  entitlement to a special home adaptation grant and specially adapted housing were dismissed following the appellant's withdrawal of her appeal with respect to those issues.  The issues of entitlement to compensation under 38 U.S.C. § 1151 and special monthly compensation were remanded for development of the record.  

In January 2015, the appellant submitted an application for dependency and indemnity compensation.  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks compensation under 38 U.S.C. § 1151 for residuals of injuries to the Veteran resulting from VA treatment, to include a respiratory disability, blood clots in the lungs, urinary tract infections, and spinal cord injury with partial paralysis.  She alleges that his VA providers were negligent, leading to a fall while he was hospitalized in May 2008, and that this fall led to the claimed residuals.  She specifically argues that the Veteran's VA medical providers were put on notice that the Veteran was a fall risk which subjected them to a heightened duty of care to guard the Veteran against falls, and that they were negligent and failed in that duty resulting in additional disability to the Veteran.  

In the August 2013 remand, the Board noted that the record included a compact disc containing a recording of a July 2008 meeting between the appellant, her daughter, and the Chief of Staff of the Roseburg VA Medical Center.  The Board further noted that while the recording of the meeting was paraphrased in statements of the case issued by the RO, there was no official transcript of the recording.  The Board directed that a transcript of the compact disc be obtained.

On remand, the AOJ attempted to obtain a transcript.  The timeline describing the AOJ's attempts to obtain a transcript is set forth in a December 2015 letter to the appellant.  Unfortunately, despite being provided an audio file, the San Diego transcription center indicated in November 2015 that it was behind in completing hearing transcripts in a timely manner, and could not complete a transcript of the audio file provided.  The Board acknowledges and appreciates the AOJ's efforts to date in attempting to obtain a transcript of this compact disc.  However, in light of the potentially relevant and probative contents of the compact disc, the Board concludes that a transcript must be obtained, on a contract basis if necessary.  

The Board notes that further development and adjudication of the claim for compensation under § 1151 may provide evidence in support of the claim for special monthly compensation.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take steps to have an official transcript produced of the July 2008 meeting between the appellant, her daughter, and the Roseburg VA Medical Center Chief of Staff, on a contract basis, if necessary.  

2.  Ensure that the above development has been completed in accordance with the Board's directives.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




